     Case 3:18-cv-02830-B Document 15 Filed 01/21/19                       Page 1 of 10 PageID 44


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

LISA PETERSON,                                       §
                                                     §
     Plaintiff,                                      §
                                                     §
v.                                                   §     CIVIL ACTION NO. 3:18-CV-2830-B
                                                     §
THE CBE GROUP INC,                                   §
                                                     §
     Defendant.                                      §


                                        SCHEDULING ORDER

         I. SUMMARY OF CRITICAL DATES

 Deadline for Motions for Leave to Join Parties or       February 21, 2019
 Amend Pleadings (¶ 2)
 Plaintiff's Expert Designation & Report (¶ 4 a)         March 22, 2019

 Defendant's Expert Designation & Report (¶ 4 b.)        April 22, 2019
 Rebuttal Expert Designation (¶ 4 c)                     30 days after disclosure made by other party
 Deadline for Expert Objections (¶ 4 d)                  September 19, 2019 (but not before Dispositive
                                                         Motions deadline)
 Deadline for Completion of Mediation (¶ 6)              June 21, 2019 (Joint report naming mediator due
                                                         35 days from today)
 Deadline for Dispositive Motions (¶ 3)                  August 20, 2019
 Deadline for Completion of Discovery (¶ 5)              July 22, 2019
 Deadline for Pretrial Disclosures and Objections        October 4, 2019 Objections due 14 days thereafter
 (¶ 7)
 Deadline for Pretrial Materials (pretrial order         November 4, 2019
 etc.)(¶ 8)
 Exchange of Exhibits (¶ 9)                              Two days prior to the pretrial conference
 Pretrial Conference (¶ 9)                               November 15, 2019 at 10:00 AM
 Trial Date (¶ 1)                                        November 18, 2019




                                                     -1-
     Case 3:18-cv-02830-B Document 15 Filed 01/21/19                Page 2 of 10 PageID 45


       II. SCHEDULING INSTRUCTIONS

       Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and the local rules of this

Court (except as modified herein), the Court, having considered the status report submitted by

the parties, finds that the following schedule should govern the disposition of this case:

       Unless otherwise ordered or specified by this Order, all limitations and requirements of

the Federal Rules of Civil Procedure and the local rules of this Court must be observed. And

unless otherwise noted, all references to Rules in this Order refer to the Federal Rules of Civil

Procedure.

       Please note that the Court has attempted to adhere to the schedule requested by the
       parties. In so doing, the Court assumes that the parties thoroughly discussed
       scheduling issues prior to submitting their status report and that the parties
       understand that the deadlines imposed in this Order are firmly in place, absent the
       few exceptions set forth below.

1.     Trial Date: This case is set for trial on this Court’s four-week docket beginning

November 18, 2019. Counsel and the parties shall be ready for trial on two days’ notice at any

time during this four-week period. Any potential conflicts must be called to the attention of the

Court in writing within ten days from the date of this Order.

2.     Joinder of Parties or Amendment of Pleadings: By February 21, 2019, all motions for

leave to join additional parties or amend pleadings shall be filed. The parties must comply with

Rule 15(a).

3.     Dispositive Motions: By August 20, 2019, all motions that would dispose of all or any

part of this case (including motions for summary judgment) shall be filed.

4.     Experts:

       A.      Designation of Expert(s) by Plaintiff: Unless otherwise permitted by the Court,
               the plaintiff shall file a written designation of the name and address of each expert


                                                -2-
     Case 3:18-cv-02830-B Document 15 Filed 01/21/19                   Page 3 of 10 PageID 46


               witness who will testify at trial for the plaintiff and shall otherwise comply with
               Rule 26(a)(2) on or before March 22, 2019.

       B.      Designation of Expert(s) by Defendant or Third Party: Each defendant or third
               party shall file a written designation of the name and address of each expert
               witness who will testify at trial for that party and shall otherwise comply with Rule
               26(a)(2) on or before April 22, 2019.

       C.      Rebuttal Expert(s): If the evidence is intended solely to contradict or rebut
               evidence on the same subject matter identified by another party under Rule
               26(a)(2)(B), the disclosures required under Rule 26(a)(2) shall be made within 30
               days after the disclosure made by the other party.

       D.      Challenges to Experts: The parties are directed to file any objections to, or
               motions to strike or exclude expert testimony (including Daubert motions), no
               later than September 19, 2019. Absent leave of court granted for unique
               circumstances, Daubert motions and other expert objections should not be filed
               before August 20, 2019.

5.     Completion of Discovery: By July 22, 2019, all discovery—including discovery

concerning expert witnesses—shall be completed. The parties generally may agree to extend this

discovery deadline, provided: (1) the extension does not affect the trial setting, dispositive

motions deadline, challenges to experts deadline, or pretrial submission dates; and (2) written

notice of the extension is given to the Court. But the Court always retains the right to reject an

agreed extension if it finds that the parties are failing to move the case expeditiously.

6.     Mediation: The parties shall file a Joint Report informing the Court of their choice of an agreed-

upon mediator or of their inability to agree upon a mediator 35 days from the date of this order. In the

event the parties are unable to agree on a mediator, the Court will appoint one for them. At that

time, a separate Mediation Order will be issued, discussing the guidelines and requirements of the

mediation. The parties shall mediate their case by June 21, 2019.

7.     Pretrial Disclosures and Objections: Unless otherwise directed by order, the parties

must make the disclosures required by Rule 26(a)(3)(A)(i)–(iii) by October 4, 2019. Within 14


                                                 -3-
         Case 3:18-cv-02830-B Document 15 Filed 01/21/19                 Page 4 of 10 PageID 47


days thereafter, a party must serve and file a list disclosing any objections, together with the

supporting grounds, to: (1) the use under Rule 32(a) of a deposition designated by another party

under Rule 26(a)(3)(A)(ii); (2) the admissibility of materials identified under Rule

26(a)(3)(A)(iii); and (3) the use of any witnesses (except for expert objections) identified under

Rule 26(a)(3)(A)(i), 1 if any. Objections not so disclosed, other than objections under Rules 402

and 403 of the Federal Rules of Evidence, are waived unless excused by the Court for good cause.

Responses to objections, if any, should be filed within 14 days of the date of the filing of the

objections.

8.         Pretrial Materials: By November 4, 2019, the following pretrial materials shall be filed:

           A.     Joint Pretrial Order: Plaintiff’s attorney shall submit a joint pretrial order that
                  covers each of the matters listed in Local Rule 16.4 and states the estimated
                  length of trial and whether the case is jury or non-jury. Each party may present its
                  version of any disputed matter in the joint pretrial order; therefore, failure to agree
                  upon content or language is not an excuse for submitting separate pretrial orders.
                  If an attorney for either party does not participate in the preparation of the joint
                  pretrial order, the opposing attorney shall submit a separate pretrial order with an
                  explanation of why a joint order was not submitted (so that the court can impose
                  sanctions, if appropriate). When the joint pretrial order is approved by the Court,
                  it will control all subsequent proceedings in this case.

           B.     Motions in Limine: Motions in limine should not be filed as a matter of course.
                  Parties may file motions in limine on no more than TEN discrete topics (no
                  subparts) that are actually in dispute. Good faith compliance with the conference
                  requirements of Local Rule 7.1 will help to narrow issues that are actually in
                  dispute. Motions in limine that contain boilerplate requests, that exceed ten
                  topics, or that cover undisputed issues will be stricken.




     1
     Requiring parties to file objections to witnesses disclosed under Rule 26(a)(3)(A)(i) is a modification
of the requirements of Rule 26(a)(3)(B), which requires only that the parties file objections to deposition
designations and exhibits.



                                                   -4-
         Case 3:18-cv-02830-B Document 15 Filed 01/21/19                   Page 5 of 10 PageID 48


               C.     Jury Instructions: Each party shall submit requested jury instructions
                      (annotated). 2 Each party shall also send a Word or WordPerfect version to
                      Boyle_Orders@txnd.uscourts.gov.

               D.     Proposed Findings of Fact and Conclusions of Law (annotated)3: In a non-jury
                      case, each party having the burden of persuasion on an issue shall file proposed
                      findings of fact and conclusions of law. Within five days thereafter, any opposing
                      party shall serve its proposed findings and conclusions (annotated) 4 on that issue,
                      numbered in paragraphs corresponding to those earlier filed. This requirement
                      modifies Local Rule 52.1.

               E.     Voir Dire: The parties shall file any proposed voir dire questions that they wish
                      the Court to ask during its examination of the jury panel.

               F.     Trial Briefs: Each party may file trial briefs. In the absence of a specific order of
                      the Court, trial briefs are not required but are welcomed if a party believes it
                      would help the Court. The briefing should utilize Fifth Circuit and/or Supreme
                      Court authority or relevant state authority to address the issues the parties
                      anticipate will arise at trial.

               NOTE: Deadlines in this order regarding pretrial materials are dates for filing or delivery,
               not mailing dates.

9.             Pretrial Conference: A pretrial conference in the case is set for November 15, 2019 at

10:00 AM. Lead counsel for each party must attend; if the party is proceeding pro se, the party

must attend. Fed. R. Civ. P. 16(e). Lead counsel and pro se parties must have the authority to

enter into stipulations and admissions that would facilitate the admission of evidence and reduce

the time and expense of trial. Id. All pretrial motions not previously decided will be heard at that

time and procedures for trial will be discussed. At the final pretrial conference, it should be

     2
      “Annotated” means that each proposed instruction or conclusion of law shall be accompanied by
citation to statutory or case authority and/or pattern instructions. It is not sufficient to submit a proposed
instruction or conclusion of law without citation to supporting authority. The parties should—to the
extent possible—rely on the Fifth Circuit pattern instructions or, in their absence, Fifth Circuit and
Supreme Court cases in proposing jury instructions.
     3
         See supra note 2.
     4
         Id.



                                                       -5-
      Case 3:18-cv-02830-B Document 15 Filed 01/21/19                   Page 6 of 10 PageID 49


possible to assign the specific date for trial during the four-week docket. Telephone calls about

the probable trial date before the final pretrial conference will not likely be beneficial to counsel

or the court staff.

                By no later than two days before the Pretrial Conference, the following final

        pretrial materials shall be submitted. Given that these final pretrial materials are due

        very shortly before the trial date, they should reflect the parties’ best efforts to: (1)

        determine those exhibits, witnesses, and deposition designations that they are most likely

        to actually use at trial; and (2) reach agreement on the admission of that evidence.

        A.      Exchange of Exhibits: Counsel for each party intending to offer exhibits shall
                exchange a complete set of marked exhibits (including demonstrative exhibits)
                with opposing counsel and shall deliver to the Court’s chambers one hard copy
                and one digital copy of the marked exhibits (except for large or voluminous items
                that cannot be easily reproduced). The documents or things to be offered as
                exhibits shall be numbered by attachment of gummed labels to correspond with
                the sequence on the exhibit list and shall identify the party submitting the exhibit.
                This requirement modifies Local Rule 26.2(a).

        B.      Witness Lists: Each party shall file a list of witnesses that: (1) divides the persons
                listed into groups of “probable witnesses,” “possible witnesses,” “experts,” and
                “record custodians”; and (2) provides:

                (i)     the name and address of each witness;

                (ii)    a brief narrative summary of the testimony to be covered by each witness;

                (iii)   whether the witness has been deposed; and

                (iv)    the expected duration of direct or cross-examination of the witness. 5


  5
    Under Rule 16(c)(15) and Section VII of the United States District Court for the Northern District of
Texas Civil Justice Expense and Delay Reduction Plan, the Court may impose a reasonable limit on the
time allowed for presenting evidence in this case. See Fed. R. Civ. P. 15(c)(15) advisory committee’s note
to 1993 amendment (explaining that courts should ordinarily impose time limits only after receiving
appropriate submissions from the parties).



                                                  -6-
       Case 3:18-cv-02830-B Document 15 Filed 01/21/19                  Page 7 of 10 PageID 50


                        This requirement modifies Local Rule 26.2(b).

         C.     Exhibit List and Deposition Testimony Designations: Each party shall file a list
                of exhibits (including demonstrative exhibits) and a designation of portions of
                depositions to be offered at trial. The Court expects the parties to confer and
                agree to admit the majority of their exhibits and deposition designations before
                trial. The Court also expects the parties to cooperate in preparing the written
                statements referenced below.

                The list of exhibits shall describe with specificity the documents or things in
                numbered sequence and shall be accompanied by a written statement signed by
                counsel for each party, stating that, as to each exhibit shown on the list:

                (1)     the parties agree to the admissibility of the exhibit; or

                (2)     the admissibility of the exhibit is objected to, identifying the nature and
                        legal basis of any objection to admissibility and the name(s) of the party or
                        parties urging the objection.

                Counsel for the party proposing to offer an exhibit shall be responsible for
                coordinating activities related to preparing the written statement for the exhibit.
                The Court may exclude any exhibit offered at trial unless a statement regarding
                the exhibit has been filed in a timely manner.

                Each party will be expected to present the list of that party’s exhibits to which no
                objection will be lodged (pre-admitted) at the pretrial conference. 6 The parties
                should be prepared at the Pretrial Conference to identify for the Court, and to
                focus on, any outstanding objections to that evidence that they are most likely to
                use at trial (e.g., by asking the Court to rule on objections to only the 20 most
                pertinent exhibits to be used out of the 200 exhibits submitted as part of the
                Pretrial Disclosures of paragraph 7 above).

10.      Settlement Conference and Status Report:

         A.     Settlement Conference: At least ten days before the pretrial conference, the
                parties and their respective lead counsel shall hold a face-to-face meeting to
                discuss settlement of this case. Individual parties and their counsel shall
                participate in person, not by telephone or other remote means. All other parties
                shall participate by a representative or representatives, in addition to counsel, who

   6
    This does not change the sequential manner in which each side should number its exhibits. In other
words, a party should not separately number its exhibits in “objected to” and “unobjected to” categories.




                                                  -7-
      Case 3:18-cv-02830-B Document 15 Filed 01/21/19               Page 8 of 10 PageID 51


               shall have unlimited settlement authority and who shall participate in person, not
               by telephone or other remote means. If a party has liability insurance coverage as
               to any claim made against that party in this case, a representative of each
               insurance company providing such coverage, who shall have full authority to offer
               policy limits in settlement, shall be present at, and participate in, the meeting in
               person, not by telephone or other remote means. At this meeting, the parties shall
               comply with the requirements of Local Rule 16.3.

        B.     Joint Settlement Report: Within seven days after the settlement conference, the
               parties shall jointly prepare and file a written report, which shall be signed by
               counsel for each party, detailing: (1) the date on which the meeting was held; (2)
               the persons present (including the capacity of any representative); (3) a statement
               as to whether meaningful progress toward settlement was made; and (4) a
               statement regarding the prospects of settlement.

11.     Modification of Scheduling Order: As addressed above, this Order controls the

disposition of this case unless it is modified by the Court on a showing of good cause and by

leave of court. Fed. R. Civ. P. 16(b)(4). Any request that the trial date of this case be modified

must be made: (1) in writing to the Court; (2) before the deadline for completion of discovery;

and (3) in accordance with the United States District Court for the Northern District of Texas

Civil Justice Expense and Delay Reduction Plan ¶ V and Local Rule 40.1, which requires that

motions for continuance be signed by the party as well as by the attorney of record.

12.     Sanctions: Should any party or counsel fail to cooperate in doing anything required by

this Order, the party or counsel—or both—may be subject to sanctions. If the plaintiff does not

timely file the required (or other) pretrial material, then the case will be dismissed. If the

defendant/third party does not timely file the required (or other) pretrial material, then a default

will be entered or the defendant/third party will not be permitted to present witnesses or exhibits

at trial. Fines or other sanctions, if appropriate, may also be imposed under Rule 16(f). Failure to

list a witness, exhibit, or deposition excerpt as required by this Order shall be grounds for

exclusion of that evidence. This does not apply to testimony, exhibits, or deposition excerpts


                                                -8-
      Case 3:18-cv-02830-B Document 15 Filed 01/21/19              Page 9 of 10 PageID 52


offered for impeachment; further, the use of unlisted witnesses, exhibits, or deposition excerpts

for rebuttal shall be permitted if the attorneys could not have reasonably anticipated their need

for that evidence.

13.     Court Specific Filing Procedures: The Court requires courtesy copies of ALL FILINGS

(except notices of removal, complaints and answers). The Court’s copies are to be delivered to

the Clerk’s Office, 1100 Commerce, 14th floor. Proposed orders are required to be submitted

with EVERY non-dispositive motion. Proposed orders must be submitted via e-mail in a

WordPerfect or Word-compatible format as instructed in the CM/ECF system’s “Proposed

Orders” Event. The proposed orders must be e-mailed to: boyle_orders@txnd.uscourts.gov and

include the case number and the document number of the referenced motion in the subject line.

14.      Inquiries by E-mail and Telephone: Questions about this Scheduling Order or any

other matters related to this case should be directed to Judge Boyle’s courtroom deputy by calling

(214) 753-2740 and then pressing the option for “civil cases.” If, upon pressing the “civil cases”

option, the phone goes to voice-mail, please leave a message and include the case name and

number, as well as your name and number and that of opposing counsel. The message will be

transmitted as an e-mail to Judge Boyle’s staff. Alternatively, you can e-mail the Court about your

case at Boyle_civil@txnd.uscourts.gov. If you choose to e-mail the Court, include the case

name and number, as well as your name and number. Also, make sure to “cc” opposing counsel on

your e-mail to the Court. If you do not “cc” opposing counsel, you will not receive a response to

your e-mail.




                                               -9-
Case 3:18-cv-02830-B Document 15 Filed 01/21/19   Page 10 of 10 PageID 53


   SO ORDERED.

   SIGNED: January 21, 2019.



                                JANE J. BOYLE
                                UNITED STATES DISTRICT JUDGE




                                 - 10 -
